         Case 1:20-cv-00080-JMC Document 201 Filed 06/17/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

THE TRIAL LAWYERS COLLEGE,
a nonprofit corporation,

       Plaintiff,

v.                                                                   Case No. 1:20-cv-80-JMC

GERRY SPENCES TRIAL LAWYERS
COLLEGE AT THUNDERHEAD RANCH,
a nonprofit corporation, and
GERALD L. SPENCE,
JOHN ZELBST,
REX PARRIS,
JOSEPH H. LOW,
KENT SPENCE,
JOHN JOYCE, and
DANIEL AMBROSE, individuals,

Defendants.

                           ORDER GRANTING DEFENDANTS’
                    VERIFIED MOTION TO POSTPONE TRIAL SETTING

       On February 2, 2021, Defendants Gerry Spence Trial Institute, Gerald L. Spence, John

Zelbst, Rex Parris, Joseph H. Low, and Kent Spence filed a Verified Motion to Postpone Trial

Setting [Doc. 142]. In their motion, Defendants contend that the trial date conflicts with a trial

training college. Plaintiffs oppose the motion.

       For reasons appearing to the Court, the Court agrees that it should postpone the trial setting

in this civil action. Accordingly, the Court GRANTS the relief sought in Defendants’ Verified

Motion to Postpone Trial Setting [Doc. 142]. The Court VACATES all existing scheduling order

deadlines subject to further order of the Court.

       IT IS SO ORDERED.
Case 1:20-cv-00080-JMC Document 201 Filed 06/17/21 Page 2 of 2




                                       Entered for the Court
                                       this the 17th day of June, 2021

                                       /s/ Joel M. Carson III______
                                       Joel M. Carson III
                                       United States Circuit Judge
                                       Sitting by Designation




                              2
